                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
IN RE RICHARD M. OSBORNE                          CASE NO. 17-17361
                  Debtor                          CHAPTER 11
                                                  JUDGE ARTHUR I. HARRIS

RICHARD M. OSBORNE, DEBTOR IN POSSESSION’S WITNESS AND EXHIBIT LIST FOR HEARING
   ON FIRST NATIONAL BANK OF PENNSYLVANIA SUCCESSOR BY MERGER TO PARK VIEW
 FEDERAL SAVINGS BANK’S MOTION TO APPOINT A CHAPTER 11 TRUSTEE AND MOTION OF
THE UNITED STATES TRUSTEE FOR ENTRY OF AN ORDER CONVERTING CASE TO A CHAPTER 7

       Richard M. Osborne, Debtor in Possession (“Debtor”) submits the following Witness and

Exhibit List for the hearing on First National Bank of Pennsylvania Successor by Merger to Park

View Federal Savings Banks’ (“FNB”) Motion to Appoint a Chapter 11 Trustee (Doc. No. 308)

and the Motion of the United States Trustee (“Trustee”) for Entry of an Order Converting Case

to a Chapter 7 (Doc. No. 439) filed in the above-captioned matter.

                                           WITNESSES
1. Richard M. Osborne, Sr., the Debtor, 7265 Markell Road, Waite Hill, OH 44094. Mr.

Osborne will testify about his Chapter 11 case, his efforts and performance as the Debtor in

Possession in the management of the estate and the recovery of assets for the estate, along with

other related matters.

2. John Lane, CEO/Managing Director of Inglewood Associates, LLC (216) 533-5860,

jlane@ingw.com. Mr. Lane will testify about the necessary steps and time to complete the

valuation of the various companies of the Debtor, along with other related matters.

3. Don Whiteman, 8635 East Avenue, Mentor, OH. Mr. Whiteman will testify about his

involvement with the Debtor, along with other companies in which the Debtor is the managing

member and/or owner, along with other related matters.

4. Jessica Carruthers, 8635 East Avenue, Mentor, OH. Ms. Carruthers will testify about her

involvement with the Debtor, along with the other companies in which the Debtor is the

managing member and/or owner, along with other related matters.



17-17361-aih     Doc 476     FILED 06/26/19       ENTERED 06/26/19 16:15:56           Page 1 of 8
5. Carolyn Coatoam, 8635 East Avenue, Mentor, OH, Willoughby, Ohio. Ms. Coatoam will

testify about her involvement with the Debtor, along with the other companies in which the

Debtor is the managing member and/or owner, along with other related matters.

6. Raymond G. Onderisin, CPA, Rea & Associates, 7201 Center Street, Mentor, Ohio. Mr.

Onderisin will testify about the status of the preparation of tax returns and other financial

documents regarding the Debtor, along with other related matters.

7. Bill Sochor, Lake County Title, 306 High Street, Fairport Harbor, OH. Mr. Sochor will

testify as to county records and valuations, along with real estate taxes on parcels of property

owned by the Debtor.

8. Maria Marsili, Representative of FNB. Ms. Marsili will testify about the loans at issue

regarding the Debtor, payments made, collateral for the loans, along with other related matters.

9. All witnesses called by FNB and the United States Trustee.



                                             EXHIBITS
A.     The “Blob” Documents

B.     June 23, 2019 Letter from Tom Coffey, Esq. to Nathaniel R. Sinn, Esq. regarding First
       National Bank of Pennsylvania’s Subpoenas to companies affiliated with Richard M.
        Osborne

C.     Real Estate Spreadsheet prepared by Bill Sochor in June, 2019.

D.     Order Granting Motion of First National Bank of Pennsylvania’s for Relief from Stay and
       Abandonment—In re Richard M. Osborne, Case No. 17-17361

E.     Agreed Order on Motion of Receiver Zachary B. Burkons for Turnover of Property and
       Debtor’s Response—In re Richard M. Osborne, Case No. 17-17361

F.     Order Granting Motion of Richard M. Osborne to Sell a Parcel of Commercial Real
       Property Located at 7000 Fracci Court, Mentor, OH Free of Any Interest of any Entity
       Other than the Estate

G.     Claims Register—In re Richard M. Osborne, Case No. 17-17361




17-17361-aih     Doc 476      FILED 06/26/19       ENTERED 06/26/19 16:15:56            Page 2 of 8
H.    Forbearance Agreement and Settlement Statement between PNC Bank and Richard M.
      Osborne—Sheetz Loan

I.    Loan Modification Agreements between Richard M. Osborne, Heisley Hopkins, Inc. and
      PNC Bank—Eye-Lighting Loan

J.    Settlement Agreements between Fifth Third Bank, Bedford Properties, LTD, and Richard
      M. Osborne

K.    Settlement Statement- Fifth Third Bank (Bedford Properties, LTD)

L.    Fifth Third Bank-Concord Hambden Road, LLC Documents

M.    Fifth Third Bank—Munson Road Properties, LLC Documents

N.    Corporation and Non-Single Limited Liability Companies 2017 Tax Returns

      (1)      2100 Lakeside LLC

      (2)      2681 Orchard Way, Inc.

      (3)      7123 Industrial Park Blvd., Inc.

      (4)      7300 Center Street, Inc.

      (5)      7350 Palisades Park Way, Inc.

      (6)      Achievement Ltd.

      (7)      Cardinal Franchise Corp.

      (8)      Center Investments Corp.

      (9)      Center Street Investments, Inc.

      (10)     Chardon Properties, Inc.

      (11)     Checkers of Ohio, Inc.

      (12)     Concord Group LLC

      (13)     DMO Properties, Inc.

      (14)     Erie-Coke Properties, Inc.

      (15)     Fairport Harbor Properties, Inc.

      (16)     Great Lakes Nitrogen Pipeline Co., Inc.



17-17361-aih     Doc 476     FILED 06/26/19       ENTERED 06/26/19 16:15:56     Page 3 of 8
      (17)     Great Lakes Oxygen Welders Supply Inc.

      (18)     Great Lakes Plaza, Ltd.

      (19)     Great Lakes Propane, Inc.

      (20)     Hamilton Partners, Inc.

      (21)     Hamilton/Mercantile Development Company Inc.

      (22)     Heisley Hopkins, Inc.

      (23)     Hopkins Heisley, Inc.

      (24)     John D. Oil and Gas Marketing Co LLC

      (25)     Kay-MC, Inc.

      (26)     Kykuit Resources, LLC

      (27)     Lake Heisley I & II, Inc.

      (28)     Liberty Self-Stor II, Ltd.

      (29)     Lightening Oil Company

      (30)     Lightning Oil Co., Ltd.

      (31)     Lightning Pipeline Company LTD

      (32)     Meadowlands Apartment, Inc.

      (33)     Mentor Entergy and Resources Co.

      (34)     Mentor Joint Venture

      (35)     Mentor Leasing, Inc.

      (36)     Middle Sister Island Company

      (37)     Ohio Pipeline LLC

      (38)     Osborne Securities, Inc.

      (39)     Painesville Township Trailer Park

      (40)     Popeye’s Marina, Inc.



17-17361-aih     Doc 476      FILED 06/26/19       ENTERED 06/26/19 16:15:56   Page 4 of 8
      (41)     Route 20 Bowling Alley, Inc.

      (42)     The Retirement Management Company

      (43)     The United States Wetland Conservatory Inc.

      (44)     Woodlands Assisted Living Res, LLC

      (45)     Black Bear Realty, Ltd.

      (46)     Leimco Development Company, LTD.

O.    Debtor’s Monthly Operating Report (3/1/19-3/31/19)-In Re Richard M. Osborne, Case
      No. 17-17361

P.    Debtor’s Monthly Operating Report (4/1/19-4/30/19)-In re: Richard M. Osborne, Case
      No. 17-17361

Q.    Debtor’s Monthly Operating Report (5/1/19-5/31/19)-In re: Richard M. Osborne, case
      No. 17-17361

R.    1/17/18-Schedules-In re: Richard M. Osborne, Case. No. 17-17361

S.    2/26/18-Declaration about Individual Debtor’s Schedules-In re: Richard M. Osborne,
      Case No. 17-17361

T.    2/26/18—Amended 20 Largest Unsecured Creditors-In Re: Richard M. Osborne, Case
      no. 17-17361

U.    2/26/18-Amended Summary- In Re: Richard M. Osborne, Case no. 17-17361

V.    3/12/18—Amended 20 Largest Unsecured Creditors- In Re: Richard M. Osborne, Case
      no. 17-17361

W.    3/12/18-Amended A-B Summary- In Re: Richard M. Osborne, Case no. 17-17361

X.    3/12/18-Statement of Financial Affairs- In Re: Richard M. Osborne, Case no. 17-17361

Y.    4/5/18-Statement of Financial Affairs- In Re: Richard M. Osborne, Case no. 17-17361

Z.    4/5/18- Amended 20 Largest Unsecured Creditors-In Re: Richard M. Osborne, Case no.
      17-17361

AA.   9/18/18-Amended EF and Summary- In Re: Richard M. Osborne, Case no. 17-17361

BB.   10/9/18-Amended EF 20 Largest Unsecured Creditors and Summary- In Re: Richard M.
      Osborne, Case no. 17-17361



17-17361-aih     Doc 476    FILED 06/26/19     ENTERED 06/26/19 16:15:56        Page 5 of 8
CC.    12/20/18-Amended D SOFA and Summary-In Re: Richard M. Osborne, Case no. 17-
       17361

DD.    2/26/18 Amended Voluntary Petition- In Re: Richard M. Osborne, Case no. 17-17361

EE.    6/24/19—Amended A-B Summary-In Re: Richard M. Osborne, Case no. 17-17361

FF.    Financial Statements

       (1)     Big Oat’s Oil Field Supply Company

       (2)     David Oil Company, LLC

       (3)     Rockefeller Oil Company, LLC

       (4)     Sleepy Hollow Oil & Gas Company

       (5)     Tatonka Oil Company LLC

       (6)     Kykuit Resources, LLC

       Debtor respectfully reserves the right to use any of the hearing exhibits identified by FNB

and the Trustee.


                                            Respectfully submitted,
                                            /s/ Frederic P. Schwieg, Esq.
                                            Frederic P. Schwieg, Esq. (0030418)
                                            Attorney at Law
                                            2705 Gibson Dr
                                            Rocky River, OH 44116
                                            (440) 499-4506
                                            Fax: (440) 398-0490
                                            fschwieg@schwieglaw.com
                                            Attorney for Richard M. Osborne
                                            /s/ Leslie E. Wargo
                                            Leslie E. Wargo, Esq. (0073112)
                                            Wargo Law LLC
                                            1501 N Marginal Rd., Ste 182
                                            Cleveland, Ohio 44114
                                            (216) 403-3350
                                            Fax (216) 744-1816
                                            leslie@wargo-law.com
                                            Special Counsel for Richard M. Osborne, Sr.,
                                            Debtor-in-Possession




17-17361-aih       Doc 476    FILED 06/26/19     ENTERED 06/26/19 16:15:56           Page 6 of 8
                                           CERTIFICATE OF SERVICE

I hereby certify that a copy of this witness and exhibit list was electronically transmitted on or about the date filed
via the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or was
served by U.S. mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
The following is a list of the parties who are on the list to receive e-mail notice/service for this case:

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com




17-17361-aih         Doc 476        FILED 06/26/19            ENTERED 06/26/19 16:15:56                   Page 7 of 8
Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov


                                                         /s/ Frederic P. Schwieg
                                                         Frederic P. Schwieg




17-17361-aih        Doc 476       FILED 06/26/19          ENTERED 06/26/19 16:15:56      Page 8 of 8
